Citation Nr: 0911998	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-10 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to 
February 1986.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, in which the RO declined to reopen 
the previously denied claim for service connection for a back 
condition.

The Veteran testified before the undersigned Veterans Law 
Judge in December 2006.  A transcript of the hearing is 
associated with the claims file.

In an April 2007 decision, the Board reopened the previously 
denied claim for service connection for a back disability and 
remanded the issue of service connection for a back 
disability for further development, to include obtaining a VA 
examination with opinion as to the etiology of the Veteran's 
currently diagnosed back condition.


FINDING OF FACT

The preponderance of the medical evidence is against a 
finding that the diagnosed back disability is the result of 
active service, and service connection for arthritis 
(degenerative joint disease) may not be presumed.


CONCLUSION OF LAW

The criteria for service connection for a back disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any.  See 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Pre-adjudicatory notice was provided to the Veteran by a 
letter dated in August 2003, including information as to the 
information and evidence he needed to submit in order to 
reopen his previously denied claim.  Notice concerning how 
disability evaluations and effective dates would be 
established was not provided.  As noted above, the claim was 
reopened by the April 2007 Board decision, and subsequent 
letters dated in April, July, and December 2007 provided 
additional notice, including notice of how disability 
evaluations and effective dates would be established.  
Although the lack of pre-adjudicatory notice of how 
disability evaluations and effective dates would be 
established is presumed to be prejudicial, such error is 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA has obtained service medical records, assisted the 
appellant in obtaining VA and private medical evidence, 
afforded the Veteran VA examination and obtained an opinion, 
and afforded the appellant the opportunity to testify before 
the Board, which he did do.  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the claims file 
and the Veteran has not contended otherwise.  

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); Hick 
son v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a compensable degree within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Veteran avers that his currently diagnosed back 
disability is the result an inservice back injury, including 
a motor vehicle accident, and that subsequent injuries, 
including post-service motor vehicle accidents, have merely 
aggravated the already existing condition from his active 
service.

Private and VA records show complaints of and treatment for 
back problems.  These records show an impression of mild 
scoliosis of the lumbar spine, lumbago, and chronic back pain 
in 2003.  Private medical records show diagnoses of thoracic 
and lumbar strain in 2004 and 2007.  These records also show 
that the Veteran was involved in motor vehicle accidents in 
2003 and 2007, and in an accident where he struck his head in 
2003.

Service treatment records reflect that the Veteran had motor 
vehicle accidents in 1982 and 1985 while serving on active 
duty.  In 1985, he was found to exhibit back spasms.  Results 
of X-rays taken in 1985 showed no fractures.  He was given a 
light duty, sick-in-quarters chit for three days.  There is 
nothing further in the treatment records concerning his back.  
His report of medical examination at discharge shows no 
defects, diagnoses, abnormalities or other findings 
concerning his back.  

VA examination conducted in July 1990 reflects a diagnosis of 
possible degenerative arthritis in the lumbosacral spine, but 
the examiner noted this was not confirmed by clinical 
findings.  Rather, results of X-rays taken in conjunction 
with the examination reveal normal alignment of disc spaces 
and no evidence of spondylolysis or spondylolisthesis.  The 
impression was of negative lumbar spine series.  Neurological 
examination was entirely within normal limits.  

VA examination conducted in December 2008 shows diagnoses of 
mild degenerative joint disease in the thoracic spine, and 
lumbar spine strain.  The examiner opined that both 
conditions were the result of age.  The examiner opined that 
the current back disability was not related to the Veteran's 
active service, including the inservice 1985 motor vehicle 
accident.  The examiner's rationale was that the record 
showed multiple post-service motor vehicle accidents over the 
years, in 1987, 2003, 2004, and 2007, yet none of the 
subsequent examinations showed pre-existing changes which 
would have indicated a tie-in with the 1985 inservice motor 
vehicle accident.  Even the present examination and recent VA 
X-ray studies, the examiner explained, showed only diffuse 
and mild changes present, if at all.  The examiner indicated 
that he had reviewed the Veteran's claims file to include 
service medical records.  

The December 2008 VA examination and opinion are probative, 
as the opinion was informed by review of the entire claims 
folder, including the service medical records, VA, and 
private treatment records.  

The medical evidence does not demonstrate that any diagnosed 
back disability, including degenerative joint disease, had 
its onset within the presumptive, one-year, period following 
the Veteran's discharge from active service.  Rather, the VA 
examination report dated in July 1990, showed normal clinical 
findings in the Veteran's back.  Thereafter it is not until 
2003 that the medical evidence shows findings of pain; in 
2004 and 2007, of strain; and in 2008, of degenerative joint 
disease.  This is many years after the Veteran's discharge 
from active service and well-beyond the presumptive period.  
Such a lapse of time weighs heavily against the Veteran's 
claim.  See Maxson v. Gober, 230 F.3rd  1330, 1333 (Fed. Cir. 
2000).

There are no other medical opinions or findings establishing 
that the diagnosed back disability is the result of active 
service.  

The Veteran genuinely believes that his back disability was 
incurred in service and has offered his testimony in support 
of his arguments.  His factual recitation as to his back 
injury and back injury in a motor vehicle accident is 
accepted as true and is, in fact, reflected by the record.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of his currently 
diagnosed back disability and his views are of no probative 
value.  And, even if his opinion was entitled to be accorded 
some probative value, it is far outweighed by the detailed 
opinion provided by the medical professional who discussed 
the inservice back injuries and post-service injuries and the 
clinical findings presented in the medical evidence.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against service 
connection for a back disability; there is no doubt to be 
resolved; and service connection for a back disability is not 
warranted.




ORDER

Service connection for a back disability is denied.








____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


